DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 08/06/2021. 
Claim(s) 1-10, 13, 14, 16, 18-20, 22, 23 and 25 are currently pending. 
Claim(s) 11-12, 15, 17, 21 and 24 have been canceled. 

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications 15031838 and 15031823 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “the plurality of metal crystal grains includes metal crystal grains oriented in a <110> direction, metal crystal grains oriented in a <100> direction, and metal crystal 
	Albaugh teaches a first conductive layer (39) comprising a plurality of metal crystal grains (0.1 to 95% by weight of metallic particles) [paragraphs 0056 and 0096-0097].
	Bartholomeusz teaches a silver conductive layer comprising an average crystal grain size that is at least two times larger than its thickness so that grain boundaries and other imperfections that could serve as recombination centers are minimized [paragraphs 0019 and 0028].
	Ding teaches silver electrodes having a crystal orientation in the <111> direction which improves the conductivity of the layer [paragraphs 0021, 0075, 0077].
	The combination of Albaugh, Bartholomeusz and Ding fail to disclose the crystal orientation of the metal crystal grains being in the <110> direction, in the <100> direction, and in the <111> direction.  Therefore, one would not have found obvious to modify the metal crystal grains of the prior art to be oriented in the 110> direction, in the <100> direction, and in the <111> direction, as claims, because there is no reason or motivation to do so.  At most, one would orient the metal grains in the <111> direction to improve the conductivity.  However, orienting the metal crystal orientation of the metal 
Regarding claims 2-10, 13, 14, 16, 18-20, 22, 23 and 25
Claims 2-10, 13, 14, 16, 18-20, 22, 23 and 25 are objected to as being dependent upon a rejected base claim (see double patenting rejection above).  It is noted claims 2-10, 13, 14, 16, 18-20, 22, 23 and 25 depend on claim 1 thereby incorporating the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721